        Case 2:14-cr-00253-FMO Document 238 Filed 04/21/20 Page 1 of 2 Page ID #:1101

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                              CRIMINAL MINUTES - GENERAL




 Case No.         CR 14-00253-FMO-2                                                         Date       April 21, 2020


 Present: The Honorable          Fernando M. Olguin, United States District Judge

 Interpreter       SPANISH - Jill Hoskins

          Vanessa Figueroa                          Maria Bustillos                             Joseph B. Woodring
                Deputy Clerk                   Court Reporter/Recorder                      Assistant U.S. Attorney



          U.S.A. v. Defendant(s):           Present Cust. Bond             Attorneys for Defendants:         Present App. Ret.

JOSE ABRAHAM IBARRA                           X        X              Jelani J. Lindsey, DFPD                   X       X



 Proceeding         SENTENCING

       Court and counsel confer regarding the parties' sentencing recommendations, the Revised
Presentence Investigation Report, the Addendum to the Presentence Report, and the sentencing
guidelines.

       The court finds that further delay of defendant’s sentencing would seriously harm the interests of
justice because defendant is, in effect, asking for a time-served sentence and additional delay might
cause him to be detained longer than necessary. The court advises defendant of his right to be physically
present in open court for his sentencing. Defendant agrees to waive his right to appear in person for his
sentencing and instead appear by video conference. The court finds that defendant knowingly and
voluntarily waived his right to appear physically, and has knowingly and voluntarily agreed to proceed by
video conference.

       The court also finds that the proceeding and the transcript should be sealed for the reasons set
forth on the record. Only counsel in this matter may receive a transcript of this proceeding without court
order.

       Defendant Jose Abraham Ibarra ("defendant") is hereby committed to the custody of the Bureau
of Prisons ("BOP") for a term of fifty-seven (57) months.

       Upon release from custody, defendant shall be placed on supervised release for a term of five (5)
years, which shall run concurrently to any term of supervised release imposed in Case No. CR 14-0028
in the Northern District of California. The terms and conditions of defendant’s supervised release shall
be as follows:

         1.         Defendant shall comply with the rules and regulations of the United States Probation &
                    Pretrial Services Office and General Order 18-10.

         2.         Defendant shall not commit any violation of local, state, or federal law or ordinance.
CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                            Page 1 of 2
        Case 2:14-cr-00253-FMO Document 238 Filed 04/21/20 Page 2 of 2 Page ID #:1102

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                        CRIMINAL MINUTES - GENERAL


         3.     Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall
                submit to one drug test within 15 days of release from imprisonment and at least two
                periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
                Probation Officer.

         4.     During the period of community supervision, defendant shall pay the special assessment
                in accordance with this judgment's orders pertaining to such payment.

         5.     Defendant shall comply with the immigration rules and regulations of the United States, and
                if deported from this country, either voluntarily or involuntarily, not reenter the United States
                illegally. Defendant is not required to report to the Probation Office while residing outside
                of the United States; however, within 72 hours of release from any custody or any reentry
                to the United States during the period of Court-ordered supervision, defendant shall report
                for instructions to the United States Probation Office located at: United States Court House,
                312 North Spring Street, Room 600, Los Angeles, California 90012.

         6.     Defendant shall cooperate in the collection of a DNA sample from defendant.

         7.     Defendant shall submit his person, property, house, residence, vehicle, or papers, to a
                search conducted by a United States Probation Officer or law enforcement officer. Failure
                to submit to a search may be grounds for revocation. Defendant shall warn any other
                occupants that the premises may be subject to searches pursuant to this condition. Any
                search pursuant to this condition will be conducted at a reasonable time and in a
                reasonable manner upon reasonable suspicion that defendant has violated a condition of
                his supervision and that the areas to be searched contain evidence of this violation.

      Defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. All fines are
waived as the Court finds that the defendant has established that he is unable to pay any fine.

         Upon request by the government, the Court dismisses Counts 2 and 3 of the Indictment.

         The court informs defendant of his right to appeal.

      The U.S. Marshall shall transfer defendant forthwith to the Northern District of California so that
defendant can prepare for further proceedings in Case No. CR 14-0028.




                                                                                             00   :   55

                                                            Initials of Deputy Clerk   vdr


CR-11 (10/08)                              CRIMINAL MINUTES - GENERAL                                      Page 2 of 2
